Citation Nr: 1329620	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  10-33 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability to include degenerative disc disease.  

2.  Entitlement to service connection for a neurological 
disorder of the lower extremities to include as due to 
lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

The Appellant (Veteran)



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty 
from October 1953 to July 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated January 2010, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied service connection for degenerative 
disc disease of the lumbar spine and a neurological disorder 
of the lower extremities.  The Veteran filed a timely 
appeal.  

In a decision issued in March 2012, the Board denied the 
appeals for service-connection for degenerative disc disease 
of the lumbar spine and a neurological disorder of the lower 
extremities.  The Veteran then appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In November 2012, the Court granted the Parties' 
Joint Motion for Remand; vacated the March 2012 Board 
decision which denied both service connection for 
degenerative disc disease of the lumbar spine and 
neurological disabilities of the lower extremities; and 
remanded those issues to the Board for additional action.  

The Board has reviewed both the Veteran's physical claims 
files and his "Virtual VA" file so as to insure a total 
review of the evidence.  Please note this appeal has been 
advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  
The appeal is REMANDED to the RO.




REMAND

In November 2012, the Court granted the Parties' Joint 
Motion for Remand and remanded the Veteran's claims of 
entitlement to service connection for service connection for 
degenerative disc disease of the lumbar spine and 
neurological disabilities of the lower extremities for 
additional action.  The Joint Motion conveys that a remand 
is necessary because the Board erred by providing an 
inadequate statement of reasons and bases for its decision 
insofar as it failed to address the Veteran's theory for 
service connection, which was that his degenerative disc 
disease was caused by an injury to his spine during basic 
training that occurred when he was dropped from a top bunk.  
The Parties indicated that the Board did not address whether 
the Veteran's claims of a spine injury during basic training 
were credible and it was error for the Board not to weigh 
the Veteran's account of a spine injury from a fall in 
service.  The Parties also noted that the 2009 VA 
examination did not appear to address the Veteran's theory, 
and the Board erred when it found the 2009 examination to be 
adequate without explaining how the medical opinion 
addressed the Veteran's theory or how VA satisfied its duty 
to assist in providing a medical examination.  Lastly, the 
Parties of the Joint Motion for Remand agreed the issue of 
service connection for a neurological disorder of the lower 
extremities as secondary to the lumbar spine disability was 
inextricably intertwined with the issue of service 
connection for a lumbar spine disability.  

The Board has no discretion and must remand the instant 
appeal for compliance with the Court's November 2012 Order 
granting the Parties' Joint Motion for Remand.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. 
Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the 
duty to ensure compliance with the Court's order extends to 
the terms of the agreement struck by the Parties that forms 
the basis of the Joint Motion to Remand).  

The Veteran contends that he injured his back during basic 
training when he was dropped from a top bunk.  In an October 
2009 statement, the Veteran indicated that he had sustained 
a lumbar spine injury in service when falling from a top 
bunk onto a wire basket stretcher and that he has had 
continuous lumbar spine disorder symptoms since service.  In 
the context of his March 2009 claim for service connection 
(disability compensation) for a lumbar spine disorder, the 
Veteran has made assertions that he has had chronic lumbar 
spine disorder symptoms in service and continuous lumbar 
spine disorder symptoms since service.  

The service treatment records document complaints of back 
pain in service on one occasion.  A March 1971 service 
treatment record shows that the Veteran reported having back 
pain.  The service examiner reported that the Veteran 
believed the back pain might be related to kidney trouble.  
The Veteran was prescribed medication and was placed on 
temporary restricted duty.  The Veteran was not placed on 
permanent profile or permanent restriction in service 
because of a lumbar spine injury.  A lumbar spine disability 
was not diagnosed.  

The June 1971 service separation examiner's review of the 
history is negative for any reports of symptoms of a back 
injury or lumbar spine disorder.  The June 1971 service 
separation clinical findings by the examiner revealed no 
lumbar spine abnormality.  The service treatment records do 
not document complaints, symptoms, or diagnosis of a 
neurological disorder of the lower extremities.  

Following service separation in June 1971, the evidence of 
record shows no complaints, diagnosis, or treatment for any 
lumbar spine disorder until February 2008, when the Veteran 
was diagnosed with degenerative disc disease of the lumbar 
spine.

The Veterans Claims Assistance Act of 2000 (VCAA) 
specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  

The Board finds that additional development is necessary 
before the claim can be decided on the merits.  The Board 
finds that an examination is needed to assist in determining 
whether the Veteran's current lumbar spine disability is 
caused by an injury that was sustained in active service.  
As noted, the Veteran reported having an injury in service 
when he fell from a top bunk.  The Veteran is competent to 
report observable symptoms, describe an injury, and report a 
continuity of symptoms.  Duenas v. Principi, 18 Vet. App. 
512 (2004); Charles v. Principi, 16 Vet. App. 370 (2002).  
This is sufficient evidence to warrant an examination, since 
there is competent evidence of a current disability, a 
report of an injury in service, a report of symptoms since 
service, and an assertion of association between the current 
disability and a past injury.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).   

When VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted, the Veteran was afforded a VA examination 
May 2009, but the VA examiner did not appear to address the 
Veteran's theory that he injured his low back in a fall from 
a top bunk in service; therefore, there is not sufficient 
medical evidence to decide this claim, and additional 
examination is necessary.  

The record shows that the Veteran currently receives 
treatment for the claimed disorders at VA.  The RO should 
make attempts to obtain from the VA healthcare system any 
records of treatment of the claimed lumbar spine disability 
and neurological disorders in the lower extremities that are 
dated from June 2012.  VA has a duty to seek these records.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).  The RO also should 
contact the Veteran in order to have him provide sufficient 
information and, if necessary authorization, to enable the 
RO to obtain any pertinent non-VA records showing treatment 
of the claimed disabilities since service separation.  The 
RO should make an attempt to obtain any treatment records 
identified by the Veteran that are not currently associated 
with the claims file.     

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED to the RO for the 
following action:

1.  Obtain VA treatment records of the 
claimed lumbar spine disability and 
neurological disabilities of the lower 
extremities dated from June 2012 from 
the VA healthcare system.  

2.  Contact the Veteran in order to 
obtain all non-VA treatment records 
referable to treatment of the claimed 
lumbar spine disability and the 
neurological disorders of the lower 
extremities.  The letter should request 
sufficient information to identify the 
health care providers and, if necessary, 
signed authorization, to enable VA to 
obtain any additional evidence.  If the 
Veteran adequately identifies the health 
care providers and provides the 
completed authorizations, request 
legible copies of all pertinent clinical 
records that have not been previously 
obtained, and incorporate them into the 
claims file.     

3.  Schedule the Veteran for a VA 
examination to assist in determining 
nature and likely etiology of the lumbar 
spine disability and the neurological 
disorder of the lower extremities.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  All indicated 
tests should be performed.  X-ray 
examination of the spine should be 
performed.

The VA examiner should report all 
current diagnoses pertinent to the 
lumbar spine disability and lower 
extremities and provide an opinion 
regarding the etiology of each 
disability diagnosed.  The VA examiner 
should report whether there is a current 
diagnosis of a neurological disorder of 
the lower extremities.  

Following a review of the relevant 
medical and lay evidence in the claims 
file, history by the Veteran, interview, 
and any tests that are deemed necessary, 
the examiner should offer the following 
opinions: 

Is it at least as likely as not (a 
50 percent or greater probability) 
that any current thoracolumbar 
spine disability began during 
service or is otherwise linked to 
some injury, event, or incident of 
active duty service, including the 
injury due to a fall from a top 
bunk in active service?  For 
purposes of offering the opinion, 
the examiner should accept as a 
fact that the Veteran fell from a 
top bunk in active service.  

Is it at least as likely as not (a 
50 percent or greater probability) 
that any current neurological 
disorder of the lower extremities 
began during service or is 
otherwise linked to some injury, 
event, or incident of active duty 
service, including the injury due 
to a fall from a top bunk in 
active service? 

Is it at least as likely as not (a 
50 percent or greater probability) 
that any current neurological 
disorder of the lower extremities 
is caused by the thoracolumbar 
spine disability?  

Is it at least as likely as not (a 
50 percent or greater probability) 
that any current neurological 
disorder of the lower extremities 
is aggravated by the thoracolumbar 
spine disability?  

A rationale should be given for all 
opinions and conclusions expressed.  If 
an opinion cannot be rendered without 
resorting to speculation, the examiner 
should explain why it would be 
speculative to respond.  

4.  After completing all indicated 
development, readjudicate the claims 
remaining on appeal in light of all 
evidence of record.  If any benefit 
sought on appeal remains denied, a fully 
responsive Supplemental Statement of the 
Case should be furnished to the Veteran 
and his representative and they should 
be afforded reasonable opportunity for 
response.   

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


